237 F.2d 117
Morris TRIEBER, Appellant,v.John. O. ENGLAND, Trustee in Bankruptcy of the Estate ofGayne Sales Co., Inc., a corporation, Bakrupt, Appellee.
No. 15134.
United States Court of Appeals Ninth Circuit.
Sept. 5, 1956.Rehearing Denied Oct. 8, 1956.Writ of Certiorari Denied Jan. 14, 1957.See 77 S. Ct. 356.

Joseph A. Brown, San Francisco, Cal., for appellant.
James M. Conners, Morris M. Grupp, San Francisco, Cal., for appellee.
Before DENMAN, Chief Judge, and STEPHENS and HAMLEY, Circuit Judges.
PER CURIAM.


1
Trieber objected to the summary jurisdiction of the bankruptcy referee to hear the trustee's petition for a turnover order.  After a hearing on only the question of jurisdiction, the referee overruled Trieber's objection, and assumed jurisdiction to hear the petition on the merits.  Trieber filed a petition in the district court to review the referee's order.  The trustee moved to dismiss this petition, on the ground that the order of the referee was interlocutory and not final.  The district court granted the motion to dismiss, and remanded the cause to the referee for a hearing on the merits.


2
Trieber thereupon appealed to this court.  The trustee has moved to dismiss the appeal, on the ground that this court lacks jurisdiction.  He argues that an interlocutory order made in a 'controversy arising in proceedings in bankruptcy,' as distinguished from an order made in 'proceedings in bankruptcy,' is not reviewable, citing 11 U.S.C.A. 47, sub. a.  It is asserted that this is such an order.


3
We agree.  The order was entered in connection with a dispute between the trustee and an adverse claimant, concerning the right and title to the bankrupt estate.  It was therefore an order made in a controversy arising in proceedings in bankruptcy, as that term is used in 11 U.S.C.A. 47, sub. a.  See In re Christ's Church of the Golden Role, 9 Cir., 172 F.2d 523.  The order is concededly interlocutory in nature.  It follows that this court lacks jurisdiction to review such order.  In re Christ's Church of the Golden Rule, supra.


4
The motion to dismiss the appeal is ordered granted.